Citation Nr: 0838512	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for ulnar 
neuropathy of the right upper extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from February 2001 to 
January 2005.  

These matters come to the Board of Veterans' Appeals (Board) 
following a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

As the appeal with respect to the veteran's claims for 
entitlement to an initial rating in excess of 10 percent for 
PTSD and for entitlement to an initial compensable rating for 
service connection for ulnar neuropathy of the upper right 
extremity emanates from the veteran's disagreement with the 
initial ratings assigned following the grant of service 
connection for those disabilities, the Board has 
characterized those claims as claims for higher initial 
ratings, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its duties 
to notify and assist the veteran by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision. 

2.  The competent medical evidence does not reflect that the 
veteran has impaired hearing that satisfies the requirements 
for disability under VA regulations.  

3.  The veteran's PTSD is primarily manifested by sleep 
disturbance, hypervigilance, difficulty with concentration, 
an exaggerated startle response, and some difficulty in 
social functioning.  

4.  The veteran is right-handed.

5.  The veteran's ulnar neuropathy of the upper right 
extremity is manifested by diagnostic test results that are 
suggestive of, but not diagnostic of ulnar neuropathy of the 
upper right extremity.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for an initial compensable rating for ulnar 
neuropathy of the right upper extremity have not been met. 38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
for service connection for hearing loss on appeal has been 
accomplished.  Through a notice letter in March 2005, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the above notice satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  Further, the veteran was notified that 
the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The veteran was requested to identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  The veteran was also requested to submit 
evidence in his possession in support of his claim.  

Also as regards to VA's notice requirements, the notice 
should inform the veteran of:  (1) the evidence that is 
needed to substantiate the claim, (2) the evidence, if any, 
to be obtained by VA, and (3) the evidence, if any, to be 
provided by the claimant.  38 C.F.R. § 3.159.  As indicated 
above, these requirements have been met in this case.  
Therefore, the Board finds that, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Additionally in March 2006, the veteran was provided 
notice with respect to effective date and rating criteria 
provisions.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Nothing about the evidence or any response to 
any notice in this case suggests that the veteran's claims 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  

In regards to the veteran's appeal for an initial rating in 
excess of 10 percent for PTSD and for an initial compensable 
rating for ulnar neuropathy of the upper right extremity, the 
Board has also considered the holding by the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) concerning increased 
compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A claim for increased rating and a claim for a 
higher initial rating are similar in that the veteran seeks a 
higher evaluation for his service-connected disability.  The 
Court, however, did not hold in Vazquez-Flores that the VCAA 
notice requirements set forth in that decision applied to 
initial rating claims.

In this regard, for example, if the veteran files a claim for 
service connection for a disability, the claim is granted, 
and he files a notice of disagreement with respect to the 
rating assigned and/or effective date of the award-thereby 
initiating the appellate process-more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d), 5103A, and 5104(a).  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Court in 
Dunlap also held that if a claim for service connection is 
granted after the VCAA's enactment, VA remains obligated to 
provided notice to the veteran as it relates to disability 
rating and effective date elements, if such notice was not 
provided prior to the claim being substantiated.  Dunlap, 21 
Vet. App. at 116.  Notwithstanding that fact, the veteran 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
(disability rating and effective date) elements.  Id. at 119; 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

Here, the Board finds the more detailed notice requirements 
in 38 U.S.C.A. §§ 7105(d) and 5103A have been met in this 
case.  The record reflects that the veteran was notified in 
August 2005 that his claims had been granted.  The notice 
included a copy of the RO's July 2005 rating decision.  In 
that rating decision, the veteran was informed of the 
evidence the RO had considered and its reasons for assigning 
initial 10 percent rating for PTSD and an initial 
noncompesable rating for ulnar neuropathy of the upper right 
extremity.  In January 2006, the RO issued the veteran a 
statement of the case.  The statement of the case apprised 
the veteran of the relevant rating criteria associated with 
his claims.  Consequently, the Board finds the more detailed 
notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 
5103A have been met.  Likewise, during the course of his 
appeal, the veteran has been invited to submit evidence in 
support of his claims and has also been notified of the 
evidence VA will obtain on his behalf.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the veteran's service treatment records 
(STR's) have been associated with the claims file as have 
relevant post-service VA medical records as well as private 
medical records.  The veteran has also been provided VA 
medical examinations with respect to his claims.  Neither the 
veteran nor his representative has alleged that there are any 
outstanding medical records probative of the veteran's claims 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II.  Analysis

a.  Hearing Loss 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent. 38 
C.F.R. § 3.385.

A review of the veteran's STR's reveals that the veteran 
complained of diminished hearing during his active military 
service, and results of a November 2004 audiogram indicated 
diminished hearing bilaterally and noted low-frequency 
hearing loss.  Concerning the November 2004 VA audiological 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
35
40
LEFT
35
25
25
25
15

However, the Board notes that these complaints and test 
coincided with the veteran being treated for impacted and 
increased earwax.  Moreover, the Board notes that post-
service VA audiological tests do not reflect impaired hearing 
that satisfies the requirements for disability under 3.385.

In this regard, the most relevant post-service evidence of 
record consists of a report of April 2005 audiological 
examinations and August 2006 VA audiology consultation.  
Concerning the April 2005 VA audiological examination, pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
10
LEFT
15
10
10
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and in the left ear.  The examiner 
noted that the audiometric data revealed normal hearing 
bilaterally.  

Concerning the August 2006 VA audiology consultation, pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
20
LEFT
20
15
15
20
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The examiner noted that the audiometric data revealed normal 
hearing bilaterally.  

The veteran's representative contends that another VA hearing 
examination should be performed in order to reconcile the 
conflicting results reflected in the reports of November 2004 
and April 2005 VA audiological examinations.  However, it 
appears to the Board that the above-discussed August 2006 VA 
audiological examination results closely correspond to the 
April 2005 VA audiological exam results which are not 
indicative of hearing loss.  Accordingly, the Board finds 
that another VA audiological examination is not necessary to 
determine whether the veteran has hearing loss. 

The Board notes that Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such have resulted in a disability. 38 U.S.C.A. § 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Although the veteran and his representative assert that the 
veteran's reported hearing loss can be attributed to acoustic 
trauma in service, the record does not establish that either 
party has the medical training necessary to offer competent 
opinions on medical matters such as whether the veteran has a 
disability.  See e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As noted above, upon VA examination, the veteran was not 
found to have hearing loss for VA purposes.  The Board also 
notes that sensorineural hearing loss has not been manifested 
within one year of the veteran's separation from service.

The Board does not question that the veteran was exposed to 
noise during service.  The veteran is competent to report 
being exposed to noise in service.  Nevertheless, under the 
circumstances-given the lack of objective evidence of post-
service hearing loss-service connection for hearing loss is 
not warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
weighs against the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

b.  Initial Ratings

The Board also notes that the evidence in the veteran's 
claims folder is thoroughly reviewed prior to a rendered 
decision.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The veteran must not assume that the Board has 
overlooked pieces of evidence that were not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

1.  PTSD

The veteran's PTSD has been rated as 10 percent disabling 
under the "Schedule of ratings - mental disorders" at 38 
C.F.R. § 4.130.  Under the Schedule, a 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 
4.126(b).

The relevant evidence of record consists of a April 2005 VA 
examination, a June 2007 VA psychiatric examination, and 
several VA outpatient treatment records.  The report of the 
April 2005 VA examination and the VA outpatient records 
reflect that the veteran complained of hypervigilence while 
driving, nightmares, interrupted sleep, irritability of mood, 
and "visual hallucinations" where it appeared to the 
veteran that shower water was turning into blood.  In 
particular, in the report of the April 2005 VA examination, 
the examiner diagnosed the veteran as having an anxiety 
disorder, not otherwise specified, and assigned a Global 
Assessment of Functioning (GAF) score of 80.  In a May 2007  
VA psychiatric progress note, a VA staff psychologist 
diagnosed the veteran as having PTSD and assigned a GAF score 
of 60.  

In the report of the June 2007 VA psychiatric examination, 
the examiner noted that the veteran was employed full-time 
with the same corporation for the past two and one-half 
years.  The report of examination also reflects the veteran's 
complaints of sleep impairment and nightmares of his wartime 
experiences, but such symptoms were noted to have decreased 
with the veteran's prescribed medicine (Celexa at 20 
milligrams per day).  The veteran also complained of 
decreased concentration, hypervigilance, and exaggerated 
startle response.  The veteran did not endorse panic attacks. 
He stated that he experienced anxiety in public places, tried 
to keep his back away from doors when possible, and often 
scanned rooftops and caught himself walking around poised as 
though he was armed.  The veteran stated that he was very 
close to his fiancé and his parents.  Additionally, the 
veteran asserted that he had some "tremendous friends" that 
he had had since high school.  The veteran stated that he did 
not feel very comfortable talking about the events of his 
service, as the examiner noted that he rung his hands and 
avoided eye contact when discussing stressor events.  The 
veteran also asserted that he avoided watching war-related 
material and was bothered by the news of the current war and 
indicated that he did not feel safe.   

On mental status examination, the veteran was casually 
dressed and cooperative.  He was well-oriented, and his 
memory was intact, although the veteran noted some difficulty 
recalling important aspects of his traumatic experiences.  He 
did not display a restricted range of affect and was quite 
bright at appropriate times during the examination.  There 
was no evidence of delusions or suicidal or homicidal 
ideations.  The examiner noted that the veteran reported 
experiencing vague and nonspecific "hallucinations", but 
the examiner explained that these were not actual 
hallucinations, but rather aberrant perceptions.  The 
diagnoses included PTSD with mild to moderate impact on the 
veteran's social and occupational functioning, and a GAF 
score of 70-75 was assigned.

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's PTSD symptoms since 
the initial grant of service connection have been indicative 
of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, thus meeting the criteria for no more than a 10 
percent rating.  

The Board finds that the symptoms associated with the 
veteran's PTSD simply do not meet the criteria for at least 
the next higher 30 percent rating, that is, occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation) due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  In this regard, the Board notes 
that during the course of the appeal period, the veteran 
reported working at a full-time job and that symptoms of his 
PTSD had not limited his ability to work on a full-time 
basis.  Moreover, as mentioned above, he maintains good 
family relations with his fiancé, parents, and friends.  The 
Board notes that, while the veteran complains of symptoms of 
sleep disturbance and anxiousness, such symptoms do not meet 
the frequency or severity of chronic sleep impairment or 
anxiety, two of the criteria consistent with a 30 percent 
rating.  

The Board also notes that the veteran has been assigned a GAF 
scores between 60-75 during the time of his appeal.  
According to the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 51 and 60 indicate 
moderate symptoms (e.g. a flat affect, circumstantial speech, 
and occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. having few 
friends, and conflicts with peers or co-workers).  GAF scores 
between 61 and 70 are indicative of some mild symptoms (e.g., 
a depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but indicate that 
the subject generally functions well, and has some meaningful 
interpersonal relationships.  GAF scores between 71 and 80 
indicate symptoms, if present, that are transient and 
expectable reactions to psychosocial stressors, and no more 
than slight impairment in social, occupational, or school 
functioning.

While there is no question that a GAF score and its 
interpretations are important considerations in rating a 
psychiatric disability, the GAF scores assigned in a case, 
like an examiner's assessment of the severity of a condition, 
are not dispositive of the percentage disability rating 
issue; rather, a GAF score must be considered in light of the 
actual symptoms of the veteran's service-connected disorder 
(which provide the primary basis for the rating assigned).  
See 38 C.F.R. § 4.126(a).  The Board notes that, while the 
GAF scores assigned after a May 2007 psychiatric progress 
note and the June 2007 psychiatric evaluation differed, the 
veteran's reported symptoms were principally the same for 
diagnostic purposes.  In this case, as noted above, the 
medical evidence of record fails to show that the veteran's 
service-connected PTSD symptoms warrant a higher evaluation 
than the 10 percent currently assigned.   

For all the foregoing reasons, the Board finds that there is 
no basis for a staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 10 percent for 
PTSD must be denied.  As the criteria for the next higher 30 
percent rating are not met, it logically follows that the 
criteria for any higher evaluation likewise are not met.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.

2.  Ulnar Neuropathy of the Upper Right Extremity

The veteran's service-connected ulnar neuropathy of the upper 
right extremity is assigned a noncompensable rating pursuant 
to 38 C.F.R. § 4.124(a), Diagnostic Code 8516.  The veteran 
contends that his symptomology is worse than is contemplated 
under such rating, and that a higher rating should, 
therefore, be assigned.

Rating evaluations for shoulder, arm, hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related 
to the dominant or nondominant hand.  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69 
(2008).  In this case, the Board observes that the June 2007 
VA examination report indicates that the veteran is right-
handed.  Therefore, the ratings for the major hand will be 
applied to the right arm.

Under 38 C.F.R. §§ 4.123 and 4.124, neuritis and neuralgia, 
respectively, cranial or peripheral, characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Pertinent 
to the rating of neurological conditions, the term 
"incomplete paralysis" indicates impairment of function of a 
degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124(a), Note.

For the major hand, mild incomplete paralysis of the ulnar 
nerve is assigned a 10 percent rating.  For moderate 
incomplete paralysis of the ulnar nerve, a 30 percent rating 
is assigned.  For severe incomplete paralysis of the ulnar 
nerve, a 40 percent rating is assigned.  Paralysis of the 
ulnar nerve warrants a 60 percent rating.  38 C.F.R. § 
4.124(a), Diagnostic Code 8516.

The veteran and his representative contend that a VA 
neurologist's report of a July 2005 nerve conductivity study 
showed a decrease in sensory nerve action potential (SNAP) 
amplitude and prolonged sensory latency of the right ulnar 
nerve, and that the veteran's complaints of intermittent 
pain, flare ups, burning, tingling, numbness, and weakness, 
which were detailed in a June 2007 VA examination report, 
more closely resemble the next higher evaluation under 
diagnostic code 8516.  

The record reflects reports of neurology consultations dated 
March 2006 and July 2005.  In both instances, the same staff 
neurologist tested the nerve conductivity in both arms which 
revealed prolonged and mildly prolonged distal sensory 
latency in the right ulnar nerve.  The neurologist also 
employed an electromyogram which showed normal needle 
examinations of the muscles in the right arm.  After both 
examinations, the examiner reported that the test findings 
were suggestive of, but not diagnostic of, a mild right ulnar 
neuropathy.  

On June 2007 VA examination, the veteran stated that he had 
numbness, burning dysesthesias, and tingling paresthesias in 
the right forearm and medial hand.  The examiner reported 
that, on neurological testing, the veteran had normal 
strength of 5/5 throughout.  The examiner also noted in her 
report that the veteran's tone and rapid alternating 
movements were within normal limits.  She also noted that the 
veteran's right arm muscles exhibited no atrophy, 
fasciculation, or tremor and that deep tendon reflexes were 
2/4 throughout both arms and were bilaterally symmetrical.  
Sensory testing revealed a normal light touch, pinprick, 
vibration, and double simultaneous extinction.  The examiner 
noted that there was a history of remote disability of the 
right ulnar nerve, but she stated that there were no clinical 
findings consistent with that condition at the time of the 
examination (i.e., paralysis, neuritis, neuralgia, or muscle 
wasting).  

As noted above, for incomplete nerve paralysis, when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The Board is 
cognizant that electrodiagnostic studies (EMG/NCV) of the 
right upper extremity undertaken in March 2006 found only 
mildly prolonged distal sensory latency and normal SNAP 
amplitude and motor nerve conduction in the right ulnar 
nerve.  Further, while the VA examiner in June 2007 noted a 
history of remote right ulnar neuropathy, clinical findings 
were not consistent with that condition, and the examiner 
concluded that the condition had healed without residuals.  
The Board finds in light of the veteran's complaints and the 
clinical findings of record which reflect that the condition 
has healed without residuals, that the veteran's ulnar 
neuropathy of the upper right extremity doe not more nearly 
approximate disability consistent with mild incomplete nerve 
paralysis of the ulnar nerve.  Therefore, a higher rating to 
10 percent is warranted under 38 C.F.R. § 124a, Diagnostic 
Code 8516.  

Otherwise, the Board notes that the medical evidence of 
record does not support a finding of moderate or severe 
incomplete nerve paralysis or complete ulnar nerve paralysis.  
Here, as noted above, the objective clinical findings do not 
reflect paresthesia of the middle, ring and small fingers.  
There was no paralysis, neuritis, neuralgia, muscle wasting, 
or atrophy of the muscles.  Therefore, in light of the 
objective findings, the Board finds no basis in the record by 
which to grant a rating higher than 0 percent for ulnar 
neuropathy of the upper right extremity under diagnostic code 
8516.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial compensable rating for ulnar 
neuropathy of the upper right extremity must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.

3.  Extraschedular Rating under 38 C.F.R. § 3.321(b)

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
PTSD or his ulnar neuropathy of the upper right extremity 
have been so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra- schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007).  Here, the Board simply 
does not find evidence which would otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  The Court recently held that the threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).
In this regard, the Court noted that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no extraschedular referral is required.  Id.  
See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).

Here, the Board finds that the rating criteria to evaluate 
PTSD and ulnar neuropathy of the upper right extremity 
reasonably describe the claimant's disability level and 
symptomatology.  Therefore, the veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.  

ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to an initial rating in excess of 10 percent for 
PTSD is denied.

Entitlement to an initial compensable rating for ulnar 
neuropathy of the right upper extremity is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


